—In a proceeding pursuant to CPLR article 75 and Education Law § 3020-a (5) to vacate a determination of a Hearing Officer which, after a hearing, sustained charges of rendering incompetent service and insubordination and terminated the petitioner’s employment, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Vaughan, J.), dated December 10, 1998, which granted the respondent’s cross motion to dismiss the petition and dismissed the petition.
Ordered that the order and judgment is affirmed, with costs.
*480The Supreme Court properly dismissed the petition as the petitioner did not demonstrate any basis for vacating the determination pursuant to CPLR 7511 (see, Education Law § 3020-a [5]; Matter of Fischer v Smithtown Cent. School Dist., 262 AD2d 560). As a result, it is unnecessary to address the petitioner’s remaining contentions which, in any event, are improperly raised for the first time on appeal. Mangano, P. J., Thompson, Altman and Luciano, JJ., concur.